Exhibit 10.1

Execution Version

GUARANTY AGREEMENT

This Guaranty Agreement (the “Guaranty”) is made as of October 1, 2014, jointly
and severally by and between each of the undersigned (each, a “Guarantor,” and
collectively, together with any additional parties that from time to time may
become a Guarantor pursuant to the terms of the Financing Agreement described
below, the “Guarantors”), as guarantors, and U.S. BANK NATIONAL ASSOCIATION, as
trustee under the Indenture (defined below) (in such capacity, together with any
successor or successors in such capacity, herein called the “Trustee”):

W I T N E S S E T H:

The Business Finance Authority of the State of New Hampshire (the “Authority”)
previously issued its Solid Waste Disposal Revenue Bonds (Casella Waste Systems,
Inc. Project) Series 2013, in the aggregate principal amount of up to
$11,000,000 (the “Bonds”) under and pursuant to an Indenture dated as of
March 1, 2013 (as supplemented and amended, the “Indenture”) between the
Authority and the Trustee. Proceeds of the Bonds in the amount of $5,500,000
(the “Initial Bonds”) were drawn down on April 4, 2013 and loaned by the
Authority to Casella Waste Systems, Inc. (the “Company”) pursuant to the terms
of a Financing Agreement dated as of March 1, 2013 (as supplemented and amended,
the “Financing Agreement”) between the Authority and the Company. Each Guarantor
is a subsidiary of the Company. On October 16, 2014, the Company intends to
(i) cause a conversion of the Initial Bonds from the Weekly Rate to a Term
Interest Rate and cancel the Letter of Credit in effect with respect thereto,
and (ii) draw down the remaining $5,500,000 authorized amount of the Bonds (the
“Additional Bonds”) pursuant to the terms of the Financing Agreement and the
Indenture, which Additional Bonds shall also initially bear interest at a Term
Interest Rate.

As used herein, the following capitalized terms have the meanings set forth
below:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.

“Capital Stock” means: (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Person” means an individual, partnership, corporation, limited liability
company, firm, association, joint stock company, unincorporated organization,
trust, bank, trust company, land trust, business trust or other enterprise or
joint venture, or a governmental agency or political subdivision thereof or
other entity.

“Subsidiary” means, with respect to any Person:



--------------------------------------------------------------------------------

(a)        any corporation, association or other business entity of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(b)        any partnership (i) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (ii) the only
general partners of which are such Person or of one or more Subsidiaries of such
Person (or any combination thereof). All other capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the Indenture and
the Financing Agreement.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Guarantors agrees as follows:

Section 1.        Unconditional Guarantee.

Subject to the provisions of this Section 1, each of the Guarantors hereby
unconditionally and irrevocably guarantees to the Trustee for the benefit of the
Holders, irrespective of the validity and enforceability of the Financing
Agreement or the obligations of the Company or any other Guarantors to the
Trustee hereunder or thereunder: (a) the principal of and redemption premium, if
any, on the Bonds when and as the same shall become due (whether at maturity, by
acceleration, call for redemption or otherwise); (b) the interest on the Bonds
when and as the same shall become due; (c) the purchase price of Bonds tendered
or deemed tendered for purchase pursuant to Sections 4.6, 4.8 or 4.9 of the
Indenture; and (d) all amounts allocable to the Bonds due or to become due from
the Company under Sections 4.2(a) and 4.2(b) of the Financing Agreement
(collectively, the “Guaranteed Obligations”). Failing payment when due of any
amount so guaranteed, or failing performance of any other obligation of the
Company under the Bonds, each Guarantor shall be obligated to pay, or to perform
or cause the performance of, the same immediately. An Event of Default under the
Financing Agreement with respect to the Bonds shall constitute an event of
default under this Guaranty, and shall entitle the Trustee to accelerate the
obligations of the Guarantors hereunder in the same manner and to the same
extent as the obligations of the Company under the Financing Agreement.

Each of the Guarantors hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Financing Agreement, the absence of any action to enforce the same, any release
of any other Guarantor, the recovery of any judgment against the Company, any
action to enforce the same, whether or not this Guaranty is affixed to the
Financing Agreement or the Bonds, or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of such
Guarantor. Each Guarantor hereby waives the benefit of diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest, notice and all demands whatsoever and covenants that this
Guaranty shall not be discharged except by complete performance of the
Guaranteed Obligations. This Guaranty is a guarantee of payment and not of
collection. If the Trustee is required by any court or otherwise to return to
the Company or to a Guarantor, or any

 

-2-



--------------------------------------------------------------------------------

custodian, trustee, liquidator or other similar official acting in relation to
the Company or a Guarantor, any amount paid by the Company or a Guarantor to the
Trustee, this Guaranty, to the extent theretofore discharged, shall be
reinstated in full force and effect, subject to Section 7 hereof. Each Guarantor
further agrees that, as between it, on the one hand, and the Trustee, on the
other hand, (a) subject to the other provisions of this Guaranty, the maturity
of the Bonds may be accelerated as provided in Section 7.2 of the Financing
Agreement for the purposes of this Guaranty, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Bonds, and (b) in the event of any acceleration of the Bonds as provided in
Section 7.2 of the Financing Agreement, such obligations (whether or not due and
payable) shall forthwith become due and payable by the Guarantor for the purpose
of this Guaranty.

Each Guarantor agrees to make immediate payment to the Trustee of all Guaranteed
Obligations owing or payable to the Trustee upon receipt of a demand for payment
therefor by the Trustee to the Guarantor in writing.

Section 2.        Guaranteed Obligations Absolute and Continuing.

Subject to Section 7 hereof, the obligations of each Guarantor hereunder are and
shall be absolute and unconditional and any monies or amounts expressed to be
owing or payable by each Guarantor hereunder which may not be recoverable from
such Guarantor on the basis of this Guaranty shall be recoverable from such
Guarantor as a primary obligor and principal debtor in respect thereof. Subject
to Section 7 hereof, the obligations of each Guarantor hereunder shall be
continuing and shall remain in full force and effect until the entire principal
of, redemption premium, if any, and interest on or purchase price of the Bonds
shall have been paid or provided for according to the terms of the Indenture and
all other Guaranteed Obligations have been paid and satisfied in full. Each
Guarantor agrees with the Trustee that it will from time to time deliver to the
Trustee suitable acknowledgments of this continued liability hereunder in such
form as counsel to the Trustee may advise and as will prevent any action brought
against it in respect of any default hereunder being barred by any statute of
limitations now or hereafter in force and, in the event of the failure of such
Guarantor so to do, it hereby irrevocably appoints the Trustee agent of such
Guarantor to make, execute and deliver such written acknowledgment or
acknowledgments or other instruments as may from time to time become necessary
or advisable, in the judgment of the Trustee on the advice of counsel, to fully
maintain and keep in force the liability of such Guarantor hereunder.

Section 3.        Limitation on Guarantor Liability.

Each of the Guarantors and the Trustee hereby confirms that it is the intention
of each such party that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to
the extent applicable to this Guaranty. To effectuate the foregoing intention,
the Trustee and each Guarantor hereby irrevocably agree that the obligations of
the Guarantors under this Guaranty shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all other contingent and
fixed liabilities of the Guarantors that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Guaranty, result in the
obligations of the Guarantors under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

 

-3-



--------------------------------------------------------------------------------

Section 4.        Execution and Delivery of Guaranty.

This Guaranty shall be executed on behalf of each Guarantor by either manual or
facsimile signature of one officer of the Guarantor or other person duly
authorized by all necessary corporate action of the Guarantor who shall have
been duly authorized to so execute by all requisite corporate action. Each
Guarantor hereby agrees that this Guaranty, as set forth in Section 1, shall
remain in full force and effect notwithstanding any lack of endorsement on the
Financing Agreement or the Bonds of a notation of this Guaranty.

Section 5.        Waiver.

Without in any way limiting the provisions of Section 1, each Guarantor hereby
waives notice of acceptance hereof, notice of any liability of the Guarantor
hereunder, notice or proof of reliance by the Holders upon the obligations of
the Guarantor hereunder, and diligence, presentment, demand for payment on the
Company, protest, notice of dishonor or nonpayment of any of the Guaranteed
Obligations, or other notice or formalities to the Company or the Guarantor of
any kind whatsoever.

Section 6.        No Set-Off.

Each payment to be made by the Guarantors hereunder in respect of the Guaranteed
Obligations shall be payable in the currency or currencies in which such
Guaranteed Obligations are denominated, and shall be made without set-off,
counterclaim, reduction or diminution of any kind or nature. It is the intention
of the parties that the Authority, its members, officers, officials, agents and
employees shall not incur pecuniary liability by reason of the terms of this
Guaranty, the Financing Agreement or the Indenture, or by reason of the
undertakings required of the Authority, its members, officers, officials, agents
and employees in connection with this Guaranty, the Financing Agreement or the
Indenture, the performance of any act required or requested of the Authority,
its members, officers, officials, agents and employees in connection with the
issuance of the Bonds, this Guaranty, the Financing Agreement or the Indenture,
or in any way arising from the transaction which this Guaranty is a part or
arising in any manner in connection with the Project, and each Guarantor hereby
waives any rights or claims it may have against the Authority in connection
therewith.

Section 7.        Release of a Guarantor.

This Guaranty will be released with respect to a Guarantor:

(a)        upon the sale or other disposition (including by way of merger or
consolidation), to any Person that is not an Affiliate of the Company, of all of
the Capital Stock of that Guarantor held by the Company or any of its
Subsidiaries or of all or substantially all of the assets of that Guarantor;

 

 

-4-



--------------------------------------------------------------------------------

(b)        upon the contemporaneous or substantially contemporaneous release or
discharge of such Guarantor (1) as a guarantor, borrower and/or issuer in
respect of the Senior Credit Facility or the Senior Subordinated Note Indenture
and (2) if the Senior Credit Facility and the Senior Subordinated Note Indenture
have been terminated, as a guarantor of any issue of any other indebtedness for
borrowed money or Capital Lease of more than $5.0 million in aggregate principal
amount (per issue) of the Company or any of its Subsidiaries (other than any
Subsidiaries of such Guarantor), except, in each case, as a result of payment by
a guarantor in its capacity as a guarantor (and not as a borrower and/or
issuer);

(c)        at any time that a Letter of Credit is in effect with respect to the
Bonds; or

(d)        upon or substantially contemporaneously with the payment in full of
the Guaranteed Obligations.

The Trustee shall execute an appropriate instrument prepared by the Company
evidencing the release of a Guarantor from its obligations under this Guaranty
upon receipt of a request by the Company or such Guarantor accompanied by (i) a
Certificate of an Authorized Representative of the Company certifying as to the
compliance with this Section 7, and (ii) so long as the Senior Credit Facility
is not in effect, in connection with a sale or disposition of assets or Capital
Stock (or a series of related sales or dispositions) having a fair market value
in excess of $5,000,000, as evidenced by a Certificate of an Authorized
Representative of the Company, an Opinion of Counsel as to the compliance with
this Section 7, provided however, that the legal counsel delivering such Opinion
of Counsel may rely as to matters of fact on one or more Certificates of an
Authorized Representative of the Company.

Section 8.        Waiver of Subrogation.

Until the payment in full of all Guaranteed Obligations, each Guarantor hereby
irrevocably waives and agrees not to exercise any claim or other rights which it
may now or hereafter acquire against the Company that arise from the existence,
payment, performance or enforcement of the Company’s obligations under the
Financing Agreement and such Guarantor’s obligations under this Guaranty, in any
such instance including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution and indemnification and any right to
participate in any claim or remedy of the Authority or the Trustee against the
Company, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Company, directly or indirectly, in cash or other
assets or by set-off or in any other manner, payment or security on account of
such claim or other rights. If any amount shall be paid to any Guarantor in
violation of the preceding sentence and any Guaranteed Obligations shall not
have been paid in full, such amount shall have been deemed to have been paid to
such Guarantor for the benefit of, and held in trust for the benefit of, the
Authority or the Trustee, as applicable, and shall forthwith be paid to the
Authority or the Trustee, as applicable, to be credited and applied to the
obligations in favor of the Authority or the Trustee, as applicable, whether
matured or unmatured, in accordance with the terms of this Guaranty. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Guaranty and that the waiver set
forth in this Section 8 is knowingly made in contemplation of such benefits.

 

-5-



--------------------------------------------------------------------------------

Section 9.        Guaranteed Obligations Reinstated.

Subject to Section 7 hereof, the obligations of each Guarantor hereunder shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment that would otherwise have reduced the obligations of any
Guarantor hereunder (whether such payment shall have been made by or on behalf
of the Company or by or on behalf of a Guarantor) is rescinded or reclaimed from
the Trustee upon the insolvency, bankruptcy, liquidation or reorganization of
the Company or any Guarantor or otherwise, all as though such payment had not
been made. If demand for, or acceleration of the time for, payment by the
Company or any other Guarantor is stayed upon the insolvency, bankruptcy,
liquidation or reorganization of the Company or such Guarantor, all such
indebtedness otherwise subject to demand for payment or acceleration shall
nonetheless be payable by each Guarantor as provided herein.

Section 10.        Guaranteed Obligations Not Affected.

The obligations of each Guarantor hereunder shall not be affected, impaired or
diminished in any way by any act, omission, matter or thing whatsoever,
occurring before, upon or after any demand for payment hereunder (and whether or
not known or consented to by any Guarantor or the Trustee) that, but for this
provision, might constitute a whole or partial defense to a claim against any
Guarantor hereunder or might operate to release or otherwise exonerate any
Guarantor from any of its obligations hereunder or otherwise affect such
obligations, whether occasioned by default of the Trustee or otherwise,
including, without limitation:

(a)        any limitation of status or power, disability, incapacity or other
circumstance relating to the Company or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding-up or other proceeding involving or affecting the Company
or any other Person;

(b)        any irregularity, defect, unenforceability or invalidity in respect
of any indebtedness or other obligation of the Company or any other Person under
the Financing Agreement or any other document or instrument;

(c)        any failure of the Company or any other Guarantor, whether or not
without fault on its part, to perform or comply with any of the provisions of
this Guaranty or the Financing Agreement, or to give notice thereof to a
Guarantor;

(d)        the taking or enforcing or exercising or the refusal or neglect to
take or enforce or exercise any right or remedy from or against the Company or
any other Person or their respective assets or the release or discharge of any
such right or remedy;

(e)        the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Company or any other
Person;

(f)        any change in the time, manner or place of payment of, or in any
other term of, the Bonds or the Financing Agreement, or any other amendment,
variation, supplement, replacement or waiver of, or any consent to departure
from, the Bonds or the Financing Agreement, including, without limitation, any
increase or decrease in the principal amount of or premium, if any, or interest
on the Bonds;

 

 

-6-



--------------------------------------------------------------------------------

(g)        except as provided in Section 7, any change in the ownership,
control, name, objects, businesses, assets, capital structure or constitution of
the Company or a Guarantor;

(h)        except as provided in Section 7, any merger or amalgamation of the
Company or a Guarantor with any Person or Persons;

(i)        the occurrence of any change in the laws, rules, regulations or
ordinances of any jurisdiction by any present or future action of any
governmental authority or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Guaranteed Obligations or the obligations of a Guarantor under this Guaranty;
and

(j)        any other circumstance, including release of another Guarantor
pursuant to Section 7 (other than by complete, irrevocable payment), that might
otherwise constitute a legal or equitable discharge or defense of the Company
under the Financing Agreement or of a Guarantor in respect of its guarantee
hereunder.

Section 11.        No Obligation to Take Action Against the Company.

The Trustee shall have no obligation to enforce or exhaust any rights or
remedies against the Company or any other Person or any property of the Company
or any other Person before the Trustee is entitled to demand payment and
performance by any or all Guarantors of their liabilities and obligations under
this Guaranty.

Section 12.        Dealing with the Company and Others.

The Trustee, without releasing, discharging, limiting or otherwise affecting in
whole or in part the obligations and liabilities of any Guarantor hereunder and
without the consent of or notice to any Guarantor, may:

(a)        grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Company or any other Person;

(b)        take or abstain from taking security or collateral from the Company
or from perfecting security or collateral of the Company;

(c)        release, discharge, compromise, realize, enforce or otherwise deal
with or do any act or thing in respect of (with or without consideration) any
and all collateral, mortgages or other security given by the Company or any
third party with respect to the obligations or matters contemplated by the
Financing Agreement;

(d)        accept compromises or arrangements from the Company;

 

-7-



--------------------------------------------------------------------------------

(e)        apply all monies at any time received from the Company or from any
security upon such part of the Guaranteed Obligations as the Holders may direct
or change any such application in whole or in part from time to time as the
Holders may direct; and

(f)        otherwise deal with, or waive or modify its right to deal with, the
Company and all other Persons and any security as the Trustee may determine.

Section 13.        Representations.

Each Guarantor makes the following representations as of the date hereof as the
basis for its undertakings hereunder:

(a)        It is a corporation, limited partnership or limited liability company
duly organized, and validly existing in good standing under the laws of the
state of its organization, has the corporate, limited partnership or limited
liability company, as applicable, power to enter into this Guaranty and to
perform its obligations hereunder, and by proper corporate action has duly
authorized the execution and delivery of this Guaranty and performance of its
obligations hereunder.

(b)        The execution and delivery of this Guaranty and the performance of
its obligations hereunder do not and will not conflict with, or constitute a
breach or result in a violation of, its certificate of incorporation, bylaws or
other organizational documents, as applicable, or any material agreement or
other material instrument to which it is a party or by which it is bound or any
constitutional or statutory provision applicable to it, or order, rule,
regulation, decree or ordinance of any court, government or governmental
authority having jurisdiction over it or its property, in each case, the breach,
conflict with or the violation of any of which would have a material adverse
effect upon the Guarantor’s ability to perform its obligations hereunder.

(c)        Except for the matters disclosed in the Limited Offering Memorandum
dated October 9, 2014 with respect to the Bonds, or in the Company’s Annual
Report on Form 10-K, Quarterly Reports on Form 10-Q or Periodic Reports on Form
8-K filed with the U.S. Securities and Exchange Commission, there are no pending
or, to the best of each Guarantor’s knowledge, threatened actions, suits,
proceedings or investigations of a legal, equitable, regulatory, administrative
or legislative nature, which could reasonably be expected to adversely affect in
a material way its ability to perform its obligations under this Guaranty.

Section 14.        Events of Default; Remedies.

Each of the following events shall be an Event of Default hereunder:

(a)        Failure of any Guarantor to pay any Guaranteed Obligations upon
receipt of demand by the Trustee to such Guarantor given in accordance with
Section 20 hereof.

(b)        The dissolution or liquidation of a Guarantor or the filing by a
Guarantor of a voluntary petition in bankruptcy, or the entry of any order or
decree granting relief in any involuntary case commenced against a Guarantor
under any present or future federal bankruptcy act or any similar federal or
state law, or a petition for such an order or decree shall be filed in

 

-8-



--------------------------------------------------------------------------------

any court and such petition shall not be discharged or denied within 90 days
after the filing thereof, or if a Guarantor shall admit in writing its inability
to pay its debts generally as they become due, or a receiver, trustee or
liquidator of a Guarantor shall be appointed in any proceeding brought against
the Guarantor and shall not be discharged within 90 days after such appointment
or if a Guarantor shall consent to such appointment, or assignment by the
Guarantor of all or substantially all of its assets for the benefit of its
creditors, or the entry by the Guarantor into an agreement of composition with
its creditors with respect to all or substantially all of its assets, or a
bankruptcy, insolvency or similar proceeding shall be otherwise initiated by or
against a Guarantor under any applicable bankruptcy, reorganization or analogous
law as now or hereafter in effect and if initiated against the Guarantor shall
remain undismissed (subject to no further appeal) for a period of 90 days;
provided, the term “dissolution or liquidation of a Guarantor,” as used in this
subsection, shall not be construed to include the cessation of the existence of
a Guarantor resulting either from a merger or consolidation of the Guarantor
into or with another entity or a dissolution or liquidation of the Guarantor
following a transfer of all or substantially all of its assets as an entirety;
and provided further that an Event of Default shall not be triggered under this
Subsection (b) if the Company and the unaffected Guarantor or Guarantors shall
continue to own more than 50% of the consolidated assets of the Company and the
Subsidiaries.

(c)        If any representation made by a Guarantor contained in this Guaranty
was false or misleading in any material respect at the time it was made or
delivered.

Whenever an Event of Default shall have happened and be continuing, (a) the
Trustee in the manner provided in Section 7.1 of the Indenture may declare the
entire unpaid principal of, or redemption premium, if any, and interest on the
Bonds to be immediately due and payable, and (b) the Trustee may, in its
discretion, or shall upon the written request of the Holders of 66 2/3% in
principal amount of Bonds then Outstanding, take whatever action at law or in
equity as may appear necessary or desirable to collect payments then due or
thereafter to become due hereunder or to enforce observance or performance of
any covenant or agreement of the Guarantors under this Guaranty.

In case the Trustee shall have proceeded to enforce this Guaranty and such
proceedings shall have been discontinued or abandoned for any reason, then and
in every such case each Guarantor and the Trustee, subject to any determination
in any applicable proceeding, shall be restored respectively to their several
positions and rights hereunder, and all rights, remedies and powers of the
Guarantors and the Trustee shall continue as though no such proceeding had been
taken.

Section 15.        Successors and Assigns; Enforcement of Remedies.

This Guaranty shall be binding upon and inure to the benefit of each Guarantor
and the Trustee and their respective successors and permitted assigns, except
that no Guarantor may assign any of its obligations hereunder. All rights
against each Guarantor arising under this Guaranty shall be for the sole benefit
of the Trustee and the Holders of the Bonds and their respective successors and
assigns and, with respect to payments due the Authority under Sections 4.2(d),
7.3, 9.2 and 9.3 of the Financing Agreement, the Authority. If any Guarantor
fails to pay in accordance with Section 1 hereof, the Trustee may proceed in the
enforcement of

 

-9-



--------------------------------------------------------------------------------

this Guaranty and such Guarantor’s obligations thereunder and hereunder by any
remedy provided by law, whether by legal proceedings or otherwise, and to
recover from such Guarantor the obligations, without exhausting any other
remedies that the Trustee may have pursuant to the terms of the Bonds, the
Indenture or the Financing Agreement and without resort to any other security
held by or available to the Authority or the Trustee.

Section 16.        Amendment of Guaranty.

The Trustee and the Guarantors may, without the consent of or notice to the
owners or beneficial owners of the Bonds, enter into any amendment, change or
modification of this Guaranty (i) as may be required by the provisions of this
Guaranty or the Indenture, (ii) for the purpose of curing any ambiguity or
inconsistency, defective provision or omission, (iii) in connection with an
amendment of the Indenture or the Financing Agreement to effect any event or
purpose for which there could be such an amendment without the consent of the
Holders, or (iv) in connection with any other change herein that is not to the
material prejudice of the Trustee or the owners or beneficial owners of the
Bonds. Except for the amendments, changes or modifications described in the
preceding sentence, the Trustee and the Guarantors may not enter into any other
amendment, change or modification of this Guaranty without first mailing notice
to, and obtaining the written approval or consent of, the owners or beneficial
owners of not less than a majority in aggregate principal amount of the Bonds at
the time outstanding; provided, however, that the foregoing does not permit,
without the written approval or consent of the Holders of 100% in aggregate
principal amount of the Bonds then Outstanding, an extension of the time of
payment of, or a reduction in, any of the Guaranteed Obligations. In addition,
any amendment, change or modification of this Guaranty relating to payments due
the Authority under Section 4.2(d), 7.3, 9.2 or 9.3 of the Financing Agreement
may only be made with the prior written consent of the Authority. No amendment,
modification or waiver of any provision of this Guaranty relating to any
Guarantor or consent to any departure by any Guarantor from any such provision
will in any event be effective unless it is signed by such Guarantor and the
Trustee. Further, notwithstanding the foregoing, while the Senior Credit
Facility remains in effect, the parties hereto agree that they will not
(x) amend, modify or waive the provisions set forth in Section 7 of this
Guaranty or (y) amend, modify or waive any of the other provision of this
Guaranty (i) if the effect of such modification or waiver would be to delete or
otherwise render ineffective the references to Section 7 expressly contained in
such provision or (ii) in a manner that could reasonably be expected to be
materially adverse to the holders of the Senior Credit Facility, without, in
each case, the prior written consent of the administrative agent thereunder.

Section 17.        No Merger or Waiver; Cumulative Remedies.

This Guaranty shall not operate by way of merger of any of the obligations of a
Guarantor under any other agreement. No failure to exercise and no delay in
exercising, on the part of the Trustee, any right, remedy, power or privilege
under the Indenture or the Financing Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege under the Indenture or the Financing Agreement preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges in this Guaranty and
under the Indenture, the Financing Agreement and any other document or
instrument between a Guarantor and/or the Company and the Trustee or the
Authority are cumulative and not exclusive of any rights, remedies, powers and
privilege provided by law.

 

 

-10-



--------------------------------------------------------------------------------

Section 18.        Survival of Guaranteed Obligations.

Subject to Section 7 hereof, the obligations of each Guarantor under Section 1
shall be enforceable against such Guarantor without regard to and without giving
effect to any defense, right of offset or counterclaim available to or which may
be asserted by the Company or any Guarantor.

Section 19.        Guaranty in Addition to Other Guarantee Obligations.

The obligations of each Guarantor under this Guaranty are in addition to and not
in substitution for any other obligations to the Trustee in relation to the
Financing Agreement and any guarantees or security at any time held by or for
the benefit of the Trustee.

Section 20.        Notices.

Demand for payment by any Guarantor of the amounts guaranteed hereunder shall be
made by notice in writing as provided in the next sentence. All demands,
notices, approvals, consents, requests and other communication hereunder shall
be in writing addressed to the applicable Guarantors, c/o the address of the
Company as set forth in Section 12.8 of the Indenture, and shall be deemed to
have been given: (i) when the same are delivered by hand, or (ii) when the same
are sent by confirmed facsimile transmission, or (iii) on the next Business Day
when the same are sent by overnight delivery service (with delivery confirmed).
The Guarantors, the Company, the Authority and the Trustee may, by notice given
hereunder, designate any further or different addresses or means of
communication to which subsequent demands, notices, approvals, consents,
requests or other communications shall be sent or persons to whose attention the
same shall be directed.

Section 21.        Miscellaneous.

(a)        Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction unless its removal
would substantially defeat the basic intent, spirit and purpose of this
Guaranty.

(b)        This Guaranty shall be governed by and construed in accordance with
the laws of the State of New Hampshire without giving effect to principles of
conflicts of law. Each of the undersigned Guarantors hereby agrees to submit to
the jurisdiction of the courts of the State of New Hampshire in any action or
proceeding arising out of or relating to this Guaranty.

(c)        Each Guarantor hereby acknowledges communication of the terms of this
Guaranty, the Indenture and the Financing Agreement and consents to all the
terms, covenants and conditions thereof.

 

-11-



--------------------------------------------------------------------------------

(d)        No director, officer, employee, incorporator or stockholder of any
Guarantor, as such, shall have any liability for any obligations of the
Guarantors hereunder or for any claim based on, in respect of, or by reason of,
such obligations or their creation.

(e)        Each Guarantor shall pay on demand by the Trustee any and all
reasonable costs, fees and expenses incurred by the Trustee, its agents and
advisors and in enforcing any of their rights under this Guaranty.

(f)        This Guaranty may be executed in one or more counterparts, each of
which shall constitute an original and all of which together shall constitute
but one and the same instrument.

[Signature Page Follows]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed by
their duly authorized representatives as of the date first above written.

ALL CYCLE WASTE, INC.

ATLANTIC COAST FIBERS, INC.

BLOW BROS.

BRISTOL WASTE MANAGEMENT, INC.

C.V. LANDFILL, INC.

CASELLA MAJOR ACCOUNT SERVICES, LLC

CASELLA RECYCLING, LLC

CASELLA RENEWABLE SYSTEMS, LLC

CASELLA TRANSPORTATION, INC.

CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.

CASELLA WASTE MANAGEMENT OF N.Y., INC.

CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.

CASELLA WASTE MANAGEMENT, INC.

CASELLA WASTE SERVICES OF ONTARIO LLC

CHEMUNG LANDFILL LLC

COLEBROOK LANDFILL LLC

FOREST ACQUISITIONS, INC.

GRASSLANDS INC.

GROUNDCO LLC

HAKES C&D DISPOSAL, INC.

HARDWICK LANDFILL, INC.

HIRAM HOLLOW REGENERATION CORP.

KTI BIO FUELS, INC.

KTI ENVIRONMENTAL GROUP, INC.

KTI NEW JERSEY FIBERS, INC.

KTI OPERATIONS, INC.

KTI SPECIALTY WASTE SERVICES, INC.

KTI, INC.

MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP

NEW ENGLAND WASTE SERVICES OF ME, INC.

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

NEW ENGLAND WASTE SERVICES OF VERMONT, INC.

NEW ENGLAND WASTE SERVICES, INC.

NEWBURY WASTE MANAGEMENT, INC.

NEWSME LANDFILL OPERATIONS LLC

NEWS OF WORCESTER LLC

NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.

NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

OXFORD TRANSFER STATION, LLC

PINE TREE WASTE, INC.

SCHULTZ LANDFILL, INC.

SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.

SUNDERLAND WASTE MANAGEMENT, INC.

THE HYLAND FACILITY ASSOCIATES

TOMPKINS COUNTY RECYCLING LLC

WASTE-STREAM INC.

WINTERS BROTHERS, INC.

 

By:   /s/ Edmond R. Coletta Name:   Edmond R. Coletta Title:   Vice President
and Treasurer

[Signature Page to Guaranty Agreement (Cont.)]



--------------------------------------------------------------------------------

Accepted:

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

By   /s/ Vernita L. Anderson Name:   Vernita L. Anderson Title:   Assistant Vice
President

[Signature Page to Guaranty Agreement (Cont.)]